Citation Nr: 1216610	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles, California that denied compensation under 38 U.S.C.A. § 1151 VA treatment between November 2005 and January 2006 leading to right below-the-knee amputation.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA outpatient clinical records reflect that the Veteran was treated from November 2005 for recurring cellulitis, non-healing ulcers and gangrenous tissue, etc., of the right lower extremity that led to a right foot amputation in January 2006.  He seeks compensation under 38 U.S.C.A. § 1151 for additional disability on account of VA treatment leading to the right below-the-knee amputation.  The appellant asserts that VA provided substandard care while he was being treated for right foot symptoms prior to the surgery, and that but for the inferior treatment, his right foot would not have had to be amputated.  

In the Informal Hearing Presentation dated in March 2010, the Veteran's representative requests an outside or independent medical opinion (IME) on the issue due to "unanswerable questions" in the Veteran's case.  The Board is authorized to obtain an advisory medical opinion from an IME, when in its opinion, a medical opinion is warranted by the medical complexity or controversy involved in the appeal.  However, the necessity of obtaining such an opinion is left to the discretion of the Board. See Bielby v. Brown, 7 Vet.App. 260, 269 (1994). 38 U.S.C.A. § 7109 (West 2002 & Supp. 2011); 38 C.F.R. § 20.901(d) (2011).  The Board has considered the representative's request but determines that no such action is required in this instance because the case is not of such medical complexity or controversy that would warrant an IME opinion.  

The fulfillment of the VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination , to include by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the Veteran appears to receive VA outpatient treatment.  The most recent records date through June 06, 2006.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from June 07, 2006 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to a VA physician, preferably a specialist, if available.  The claims folder must be made available to the physician.  The examiner must provide an opinion, with detailed rationale in a narrative report, as to whether the Veteran's right below-the-knee amputation is the result of substandard care and treatment by VA between November 2005 and January 2006.  He or she should provide an opinion as to whether the disability is due to: a) carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of the VA prior to and in furnishing surgical treatment, or b) is an event not reasonably foreseeable.  A complete rationale for the opinion should be provided in a narrative report.  

2.  After taking any further development deemed appropriate, readjudicate the issue.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


